Citation Nr: 0924801	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  98-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of cataract surgery of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active service from May 1943 to August 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 16, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

In a February 2000 decision, the Board determined that his 
claim was well grounded and remanded the matter for further 
development.  Subsequently it was determined that an 
independent medical examination (IME) was necessary to 
properly address this matter and an IME request was sent to 
the Dean of Howard University Medical Center in September 
2002.  Thereafter, it appears that the claims folder was lost 
or destroyed and in July 2006 the Board requested the RO 
rebuild the claims folder.  Further attempts to obtain an IME 
were made with the most recent attempt initiated in January 
2008 and sent to a doctor affiliated with LSUHSC Department 
of Ophthalmology in New Orleans.  This appears to have 
resulted in the apparent loss of the package of evidence sent 
with the request, as it was sent to an address that was no 
longer valid and subsequent attempts to track the package 
were unsuccessful, with the most recent unanswered request to 
obtain the package sent by the Board in early February 2009.  

This matter is now returned to the Board for further 
consideration. 



FINDINGS OF FACT

On February 25, 2009 the Board was notified by the New 
Orleans, Louisiana RO that the Veteran died on June [redacted], 2005.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has received notice that the Veteran died during 
the pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).




ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


